Citation Nr: 1506673	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION


The Veteran served, on active duty from August 1948 to May 1950, from October
1950 to September 1951 and from November 1953 to July 1966.  The Veteran's decorations include a Purple Heart, the Combat Infantry Badge, and the Army Of Occupation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
September 2010 rating decision of the Waco, Texas Regional Office (RO) of the
Department of Veterans Affairs (VA).

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing
in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.
A transcript of the hearing has been associated with the Veteran's claims file.

In September 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, including providing the Veteran with an examination for his bilateral hearing loss.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board notes that a VA examination was accomplished.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 15, 2010, the Veteran's bilateral hearing loss has been manifested by no more than Roman numeral VI in his right ear and Roman numeral II in his left ear. 

2.  From June 15, 2010 the Veteran's bilateral hearing loss has been manifested by no more than Roman numeral VIII in his right ear and Roman numeral IV in his left ear. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met for the period prior to June 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a 20 percent rating for bilateral hearing loss have been met beginning on June 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 4.86(b) Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in May 2010, prior to the rating of his claim in September 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and private medical records identified by the Veteran to be pertinent to his hearing loss claim. 

In June 2010 and October 2014, VA provided the Veteran with medical examinations to obtain the current severity of the Veteran's bilateral hearing loss. The examinations and opinions are adequate for the disability discussed below as the examination reports show that the examiners considered the relevant history of the Veteran's disabilities.  The examiners provided a sufficiently detailed description of the disabilities, and the examiners provided an analysis to support these opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Disability Rating - Hearing Loss

 The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10.

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is later made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85 , DC 6100 (2013). Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional hearing impairment occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are 55 decibels or more, or when the pure tone threshold are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In such cases, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately. 38 C.F.R. § 4.86 (2013).

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in January 2009, June 2010, and October 2014.

During the January 2009 audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ


Average

1000
2000
3000
4000

RIGHT
10
64
85
95
64
LEFT
10
45
80
90
56

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 64 percent in the right ear and 88 percent in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral VI" for his examination in January 2009.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI. Turning to the Veteran's left ear, the hearing loss results for this ear is placed within the parameters of "Roman numeral II" for his January 2009 examination.  Id. 

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI, "Roman numeral VI" for the right ear and "Roman Numeral II" for the left ear. When placing these two results, "Roman numeral VI" and "Roman numeral II," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a 10 percent rating evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

During the June 2010 audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ


Average

1000
2000
3000
4000

RIGHT
15
60
80
90
61
LEFT
10
45
80
85
55

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral IV" for his examination in June 2010.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI. 

Turning to the Veteran's left ear, the hearing loss results for this ear are placed within the parameters of "Roman numeral I" for his June 2010 examination.  Id. 

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI, "Roman numeral IV" for the right ear and "Roman Numeral I" for the left ear.  When placing these two results, "Roman numeral IV" and "Roman numeral I," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.  This result is primarily due to the improvement noted in the Veteran's speech recognition score.

During the October 2014 audiological examination, puretone thresholds, in decibels, were as follows:



HERTZ


Average

1000
2000
3000
4000

RIGHT
40
75
100
105+
80
LEFT
25
50
85
105
66

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's left ear hearing loss results are placed within the parameters of "Roman numeral IV" for all of his October 2014 VA examination.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI. 

Turning to the Veteran's right ear, the hearing loss for this triggers the provisions of 38 C.F.R. § 4.86(b) exceptional patterns of hearing impairment.  As demarcated above when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Applying this provision, the Board notes that Table VIa allows for higher Roman Numeral designation.  Thus, the Veteran's right ear hearing loss as applied under Table VIa is placed under the parameters of "Roman Numeral VII."  As required in the second sentence of 4.86(b) this numeral is then elevated to the next higher Roman numeral, "Roman Numeral VIII."

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI, "Roman numeral IV" for the left ear and  the results from Table VIa "Roman Numeral VIII" for the right ear. When placing these two results, "Roman numeral IV" and "Roman numeral VIII," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a 20 percent evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

Consideration has also been given to the Veteran's personal assertions in support of his claim. The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as listening to the television at higher volumes or lip reading to assist in understanding conversations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds and speech recognition scores.  

The VA examination report from January 2009 provides auditory evidence placing the Veteran's bilateral hearing loss at a 10 percent rating evaluation.  The next VA examination in June 2010 provides auditory evidence which placed the Veteran's bilateral hearing loss at a noncompensable rating evaluation, despite an increase in his puretone thresholds, due to the improvement in his speech recognition scores.  The most recent VA examination report from October 2014 provides auditory evidence that the Veteran's bilateral hearing loss should be compensated at a 20 percent rating evaluation.  

To determine an effective date for the commencement of the 20 percent evaluation, the Board finds the Veteran's competent statements about his difficulty hearing conversations and needing to lip read are relevant.  While the Veteran June 2010 VA examination provides evidence that the Veteran's hearing loss was noncompensable under the rating chart, the Board notes that the general trend of the Veteran's hearing loss has shown an increase in deficiency overall, and the only improvement being in his speech recognition scores in 2010.  Thus, the Board finds that, given the Veteran's credible and competent testimony about the problems he has had with conversations, given the progressive worsening of his puretone thresholds in both ears, and giving him the benefit of the doubt, it was factually ascertainable that his hearing loss worsened to 20 percent disabling on the day after the June 2010 VA examination, or June 15, 2010. Thus, a disability evaluation of 20 percent is awarded effective June 15, 2010.

Insofar as the Veteran is seeking a rating in excess of 20 percent, the Board finds that the evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected bilateral hearing loss disability.  The auditory threshold and speech discrimination evidence provided to the Board does not demonstrate that the Veteran's hearing loss warrants a rating in excess of 20 percent.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period prior to June 15, 2010, is denied, 

Entitlement to a 20 percent rating beginning on June 15, 2010, for bilateral hearing loss is granted.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


